                                           Case 5:18-cv-01261 Document 1-2 Filed 12/04/18 Page 1 of 1
JS44 (Rev      oólr7)                                                                  CIVL COVER SHEET
purpose of initiating the civil docket sheet. (sÌtt; INSlIlltc'l/oNS ON Ntìxt' PA(;tt ot; l Hts l'oRM.)

I. (a) PLAINTIFFS                                                                                                                      DEFENDANTS
Peggy Sue Lee, lndividually and on Behalf of the Estate of Billy Joe Lee                                                          SSC San Antonio Northgate Operating Company LLC
John Franklin Lee, and Marie Ann Lee
  (b) County ofResidence ofFirst Listed Plaintiff Bexar Texas                                                                          County of Residence of First Listed Defendant Delaware
                                     (lix(:l    P1'   lN Il.s. PLAINl'll;Ì; CASLS)                                                                            (tN U.S. Pt,4tNl lFtt (:AStìS ONl-y)
                                                                                                                                       NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                 THE TRACT OF LAND INVOLVED.


    (C)     Attorneys ¡l:irn Nane.       Address, and'l elephona Nuntbcr)                                                              Attorneys (I[Knovn)
J.T. Borah and Johan Holter, of The Carlson Law Firm, P.C., 135 West                                                              Lori D. Proctor and J. Jonathan Hlavinka, of Wilson Elser Moskowitz
Slaughter Lane, Suite A, Austin, Texas 78748 (512) 804-7277                                                                       Edelman & Dicker, LLP, 909 Fannin St., Suite 3300, Houston, Texas
                                                                                                                                  77010 (713) 353-2000

II. BASIS OF JURISDICTION                                    (Ptacean "X" inone Boxonty)                         III.    CITIZENSHIP OF PRINCIPAL PARTIES                                              0)tace an     "x"   ¡n one Box.þr Ptainrill
                                                                                                                               (F-or      Only)
                                                                                                                                       Divers¡t, Cases              and One Box.for DeJèilant)
DI        U.S. Government                    D3           Federal Question                                                                   I"TF DEF                              ITTF DEF
            Plaintiff                                        (U.5. Goternnrent Not a Party)                             CitizenofThisState ú I il I lncorporatedorPdncipalPlace J 4 J4
                                                                                                                                                                                       ofBusiness In This State

I 2       U.S. Govemrnent                    X4           Di\,€rsity                                                    Citizen of Another State                J 2      ú Z         IncorporatedardPrincipalPlace              D5       D5
            Defildant                                       (lndicqte (:itizenship ofPqrties ¡n   lteil lll)                                                                            ofBusiness ln Another State

                                                                                                                        Citizen or Subject ofa                  O3       O 3         ForeignNation                              J6       06

IV. NATURE                OF SUIT                      an "X" in One lJox                                                                                                 Click here for:

D   I 10 lnsurance                              PERSONAL INJURY                       PERSONAL INJURY                   0     625 Drug Related Seiare             tl   422 Appeal 28 USC 158               il   375 False Claims Act
0   120 Muine                              0    310 Airylane                     D   365 Personal Injury -                        ofProperty     2l   USC 881     D    423 Withdrawal                      D    376 Qui Tam (31 USC
D   130 Miller Act                         D    315 Airplane Product                     Product Liability              O     690 Other                                    28 IJSC I 57                             3729(a))
t   140 Negotiable Instru¡nent                            Liability              0   367 Health Care/                                                                                                      Û    400 State Reapportiorunent
D   150 Recovery ofOverpayment             û    320 Assault, Libel       &               Pharnaceutical                                                                                                    n    410 Antitrust
        & Enforce¡nent of                                 Slmder                         Personal lnjury                                                          I    820 Copyrights                      D    430 Banks and Banking
Í l5l Medicue Act                          O    330 Federal Employers'                   Prcdùct Liability                                                        Í    830 Patent                          O    450 Comnerce
I 152 Recovery ofDefaulted                          Liability                    D   368 Asbestos Personal                                                        3    835 Patent - Abbr€viated            D    460 Deportation
          Student Loms                     0    340 Maine                                lnjury Product                                                                      New Drug Application          D    470 Racketeer Influenced and
          (Excludes Veterms)               0    345 Marine Product                       Liability                                                                                                                  Compt Organizations
O   153 Recovery ofoverpayment                            Liability                  PERSONAL PROPERTY                                                                                                     O    480 Consumer Credit
          ofVeteran's Benefits             0    350 Motor Vehicle                D   370 Other Fraud                          710 Fair Labor                           861   HtA (                         D    490 Cable,/Sat TV
D   160   Stockholders' Suits              D    355 Motor Vehicle                O   371 Truth in Lending                         Act                             O    862   Black Lung (923)              0    850 SecuritieVCo¡nnodities/
D   190   OtherContract                                Producl Liability         O   380 Other Personal                 D     720 Labor/Management                O    863   DlwC/DlVi/V/ (a05(g))                  Exchange
I   195   Contract Product Liability       D    360 Orhq Personal                        Propeúy Damage                           Relations                       D    864   SSID TitIC XVI                û    890 Othq Statutory Actions
0   196   Frmchise                                     lnjury                    O   385 hopçIty DaÌnage                D T40RailwayLaborAct                      D    865   RSI (aos(g))                  t    891 Agricultural Acts
                                           ûl   362 Posonal Injury -                     Product Liability              0     751 FarnilymdMedical                                                         I    893 Environnental Matters
                                                    Medical                                                                       Leave Act                                                                0    895 F¡eedom of Infomation
                                                                                                                        D     790 Other Labor Litigation                                                            Act
O 2 l0 Land Conde¡nnation                  O    440       Other Civil Rights         Habeas Corpus:                     D     791 Employee Retirernent            D    870 Taxes (U.S. Plaintiff           n    896 AÌbihation
I   220 Foreclosure                        D     Voting
                                                441                              D   463 Alien Detainee                          lncome Secudty Act                          or Defendant)                 I    899 Adminishative Procedure
0   230 Rent Lease & Ejectment             0     Ernploymenl
                                                442                              0   510 Motions to Vacate                                                        0    871   IRS-Third  Pãrty                       Act/Review or Appeal of
0   240 Tofts to Lmd                       D     Housing/
                                                443                                      SenteDce                                                                            26 USC 7609                            Agency Decision
I   245 ToÍ Product Liability                    Accommodations                  0   530 Gensral                                                                                                           ö    950 Constitutionality of
D   290 All Other Real Property            O 445 Ar¡er. w/Disabilities           û   535 Death Penalty                                                                                                              State Statutes
                                                 Employnent                          Other:
                                           ú 446 Arner. w/Disabilities           ü   540 Mandamus & Other               D     4ó5 Other lmmigration
                                                    Other                        t   550 Civil Rights                             Actions
                                           fl   448 Education                    û   555 Prison Condition
                                                                                 Í   560 Civil Detainee -
                                                                                         Conditions of
                                                                                         Confine¡¡ent

V. ORIGIN               Qlace an   "x"   in one Box otll.t)
D I Original       (2               Removed tiorn                       3 3     Remanded      liom             I 4      Reinstated or            t    5 Transferred from             D6     Multidistrict             ll 8 Multidistrict
          Proceeding                State Court                                 Appellate     Court                     Reopened                         Another Districl                   Litigation -                     Litìgation -
                                                                                                                                                                                            Transfer                         Direct File
                                                            the U.S.   Civil Statute under which you           are   filing   (Do not cite                  stûules unless .liversiry)

VI.    CAUSE OF ACTION                            Brief description of cause
                                                      N               home liabil      case
VII.      REQUESTED IN                                      CHECK IF THIS IS A CLASS ACTION                                   ÐEMAND         S                                  CHECK YES only rf demanded in complaint:
     COMPLAINT:                                             UNDER RULE 23, F.R.Cv.P.                                            100,000.00                                      JURY     DEMAND: I Yes úNo
VIII. RELATED CASE(S)                                     (Sk instnt.t¡Òns):
      IF ANY                                                                     JUDGE not aPPlicable                                                                  DOCKET NUMBER
DATE
1210412018


    RECEIPT #                        AMOUNT                                              APPLYINC IFP                                                 JUDGE                                 MAC. JUDGE
